11-1367-pr
         Hanrahan v. Mennon


                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1               At a stated term of the United States Court of Appeals for the Second Circuit, held at the
 2       Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
 3       on the 18th day of May, two thousand twelve.
 4
 5       PRESENT:
 6                   RICHARD C. WESLEY,
 7                   RAYMOND J. LOHIER, JR.,
 8                         Circuit Judges,
 9                   J. GARVAN MURTHA,*
10                         District Judge.
11       _____________________________________
12
13       Timothy Hanrahan, Jr.,
14
15                             Plaintiff-Appellant,
16
17                       v.                                                  11-1367-pr
18
19       Mennon, Doctor, Herkimer County Mental Health,
20       Edgar Scudder, Director of Community Services,
21       Herkimer County Mental Health, Herkimer County
22       Correctional Facility, McGrail, Captain,
23       Superintendent, Herkimer County Correctional
24       Facility, Shannon Urtz, RN, Medical Department,
25       Herkimer County Correctional Facility, Christopher
26       Farber, Policymaker for Herkimer County
27       Correctional Facility,
28
29                         Defendants-Appellees.
30       ____________________________________

                 *
               The Honorable J. Garvan Murtha, of the United States District Court for the District of
         Vermont, sitting by designation.
 1   FOR PLAINTIFF-APPELLANT:                      TIMOTHY HANRAHAN, JR., pro se, Ilion, NY.
 2
 3   FOR DEFENDANTS-APPELLEES:                     MICHELLE M. DAVOLI, Smith, Sovik, Kendrick
 4                                                 & Sugnet, P.C., Syracuse, NY, for Defendant-
 5                                                 Appellee Mennon, Doctor, Herkimer County
 6                                                 Mental Health.
 7
 8                                                 THOMAS K. MURPHY (Thomas J. Higgs, on the
 9                                                 brief) Murphy, Burns, Barber & Murphy, LLP,
10                                                 Albany, NY, for Defendants-Appellees Edgar
11                                                 Scudder, Director of Community Services,
12                                                 Herkimer County Mental Health, Herkimer County
13                                                 Correctional Facility, McGrail, Captain,
14                                                 Superintendent, Herkimer County Correctional
15                                                 Facility, Shannon Urtz, RN, Medical Department,
16                                                 Herkimer County Correctional Facility, Christopher
17                                                 Farber, Policymaker for Herkimer County
18                                                 Correctional Facility.
19
20          Appeal from a judgment of the United States District Court for the Northern District of

21   New York (Scullin, J.).

22          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

23   DECREED that the judgment of the district court is AFFIRMED.

24          Plaintiff-Appellant Timothy Hanrahan, Jr., pro se, appeals from the judgment of the

25   United States District Court for the Northern District of New York (Scullin, J.) granting

26   summary judgment in favor of the defendants-appellees and dismissing Hanrahan’s complaint.

27   We assume the parties’ familiarity with the underlying facts, the procedural history of the case,

28   and the issues on appeal.

29          We review de novo the district court's grant of summary judgment, “construing the

30   evidence in the light most favorable to the non-moving party and drawing all reasonable

31   inferences in its favor.” Costello v. City of Burlington, 632 F.3d 41, 45 (2d Cir. 2011); see Fed.

32 Rawle Civ. P. 56(a).

                                                      2
 1          To substantiate an Eighth Amendment claim for medical indifference, a plaintiff must

 2   prove that the defendant was deliberately indifferent to a serious medical need. See Farmer v.

 3   Brennan, 511 U.S. 825, 834-35 (1994). A deliberate indifference claim requires a showing of

 4   both objective and subjective elements. Smith v. Carpenter, 316 F.3d 178, 183-84 (2d Cir.

 5   2003). “Objectively, the alleged deprivation must be sufficiently serious, in the sense that a

 6   condition of urgency, one that may produce death, degeneration or extreme pain exists.”

 7   Hathaway v. Coughlin, 99 F.3d 550, 553 (2d Cir. 1996) (citation and internal quotation marks

 8   omitted). Where the allegation is that the defendant failed to provide any treatment for the

 9   medical condition, “courts examine whether the inmate’s medical condition is sufficiently

10   serious.” Salahuddin v. Goord, 467 F.3d 263, 280 (2d Cir. 2006). Where the challenge is to the

11   adequacy of the treatment provided, such as in cases where treatment is alleged to have been

12   delayed or interrupted, the seriousness inquiry focuses on “the particular risk of harm faced by a

13   prisoner due to the challenged deprivation of care, rather than the severity of the prisoner’s

14   underlying medical condition, considered in the abstract.” Smith, 316 F.3d at 186. Moreover, “a

15   prisoner does not have the right to choose his medical treatment as long as he receives adequate

16   treatment.” Hill v. Curcione, 657 F.3d 116, 123 (2d Cir. 2011); see also Chance v. Armstrong,

17   143 F.3d 698, 703 (2d Cir. 1998).

18          “Subjectively, the official charged . . . must act with a sufficiently culpable state of

19   mind.” Curcione, 657 F.3d at 122 (citation and internal quotation marks omitted); see also

20   Chance, 143 F.3d at 703. A person acts with deliberate indifference to an inmate’s health or

21   safety only if he “knows of and disregards an excessive risk to inmate health or safety; the

22   official must both be aware of facts from which the inference could be drawn that a substantial

23   risk of serious harm exists, and he must also draw the inference.” Farmer, 511 U.S. at 837.

                                                       3
 1          Having reviewed the record and proceedings below, we affirm the district court’s

 2   judgment for substantially the same reasons articulated by the district court in its March 31, 2011

 3   order, which referenced and adopted the report and recommendation of the magistrate judge

 4   made on December 15, 2010. Moreover, to the extent that Hanrahan challenges the magistrate

 5   judge’s denial of his motions to compel, he has waived his right to appellate review because he

6    failed to timely object to the magistrate judge’s order. See Caidor v. Onondaga Cnty., 517 F.3d
7   601, 605 (2d Cir. 2008).

 8          We have considered all of Hanrahan’s remaining arguments and find them to be without

 9   merit. For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.

10
11                                                FOR THE COURT:
12                                                Catherine O’Hagan Wolfe, Clerk
13
14
15




                                                     4